Citation Nr: 1711772	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected exercise-induced asthma.

2.  Entitlement to a compensable initial rating for service-connected tension headaches.

3.  Entitlement to a compensable disability rating for service-connected hypertension.

4.  Entitlement to an effective date earlier than January 8, 2016, for the award of service connection for exercise-induced asthma.

5.  Entitlement to an effective date earlier than January 8, 2016, for the award of service connection for tension headaches.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1996, to include service in Southwest Asia during the Persian Gulf War.

This appeal is before the Board of Veterans' Appeals (Board) on merged appeals from December 2011, February 2016, and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The December 2011 rating decision denied service connection for a heart disorder.  The February 2016 rating decision granted service connection for exercise-induced asthma and assigned a 10 percent initial rating, effective January 8, 2016; and for tension headaches and assigned a noncompensable initial rating, effective January 8, 2016.  The October 2016 rating decision continued a noncompensable disability rating for service-connected hypertension.

In September 2015, the Board remanded, in part, the issue of service connection for a heart disorder for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the AOJ substantially complied with the Board's remand instructions by providing a VA examination for the Veteran's heart disorder in January 2016.

The Veteran has raised the issue of entitlement to a TDIU in his November 2016 notice of disagreement for hypertension.  The United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the issue of TDIU is raised by the record and is part and parcel of the increased rating claims on appeal, it has been added to the appeal as reflected on the title page of this decision.  

The issues of entitlement to service connection for a heart disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's asthma has not been productive of pulmonary function test (PFT) findings of a Forced Expiatory Volume in one second (FEV-1) less than 71 percent predicted or FEV-1 to Forced Vital Capacity (FVC) ration (FEV-1/FVC) less than 71 percent, and does not require the use of daily inhalation or oral bronchodilator therapy or inhalational anti-inflammatory medication.

2.  For the entire appeal period, the Veteran has experienced less frequent attacks of tension headaches, but no characteristic prostrating attacks averaging one in two months over the last several months.

3.  For the entire appeal period, the Veteran's hypertension has required continuous medication for control, but has not been manifested by diastolic pressure of predominantly 100 mmHg or more or by systolic pressure of predominantly 160 mmHg or more.

4.  As of the date of claim for exercise-induced asthma on February 23, 2011, entitlement to service connection for such disability had already arisen.

5.  As of the date of claim for tension headaches on April 10, 2014, entitlement to service connection for such disability had already arisen.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for exercise-induced asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2016).

2.  The criteria for an initial compensable rating for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a compensable disability rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2016).

4.  The criteria for an effective date of February 23, 2011, for the award of service connection for exercise-induced asthma are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400(a)(2)(i) (2016).

5.  The criteria for an effective date of April 10, 2014, for the award of service connection for tension headaches are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 38 C.F.R. § 3.400(b)(ii)(2)(i) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting the earlier effective date claims back to their respective dates of claim for exercise-induced asthma and tension headaches, the claims are substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With regards to the Veteran's claims for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grants of service connection for exercise induced asthma and tension headaches, and assignment of initial evaluations and effective dates, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

Regarding the claim for an increased rating for hypertension, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in August 2016, which set out the type of evidence needed to substantiate his hypertension claim.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in April 2011 and January 2016 for his asthma, January 2016 for his tension headaches, and August 2016 for hypertension.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Claims for Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also, Fenderson v. West, 12 Vet. App 119 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Exercise-Induced Asthma

The Veteran's exercise-induced asthma is currently rated as 10 percent disabling, effective January 8, 2016, under 38 C.F.R. § 4.97, Diagnostic Code 6602.

Diagnostic Code 6602 provides that a 100 percent evaluation is assigned for bronchial asthma with FEV-1 of less than 40 percent predicted, FEV-1/FVC of less than 40 percent, more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

A 60 percent rating is warranted where FEV-1 is 40-55 percent predicted, FEV-1/FVC is 40-55 percent, there is at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

When there is FEV-1 is 56-70 percent predicted, FEV-1/FVC is 56 to 70 percent, daily use of inhalational or oral bronchodilator therapy, or the use of inhalational anti-inflammatory medication, a 30 percent evaluation is assigned.

A 10 percent rating is warranted where there is FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.

Therefore, in order to get a higher initial rating, the Veteran must show that he meets these requirements based on the objective results of a PFT, takes the requisite medication, or meets the threshold based on his visits to a physician to treat exacerbations.  Unfortunately, however, the evidence does not demonstrate this level of greater impairment.

An April 2011 VA examination report reflects a pre-bronchodilator PFT result of FEV-1 of 96.3 percent predicted and FEV-1/FVC of 84 percent, and post-bronchodilator result of FEV-1 of 100.5 percent and FEV-1/FVC of 88 percent.

A June 2014 VA treatment record reflects wheezing with exercise and heavy exertion, normal PFTs, and previous use of albuterol, which helped.  The Veteran was assessed with wheezing and prescribed albuterol.

A January 2016 VA examination report reflects a diagnosis of asthma as of 1992 and intermittent use of inhalational bronchodilator therapy.  The Veteran did not require the use of oral bronchodilator, antibiotics, or outpatient oxygen therapy.  He also did not experience any respiratory failure in the past 12 months or require physician visits for required care of exacerbations.  The examiner noted May 2014 PFTs, which he found to be reflective of the Veteran's current pulmonary function.  Pre-bronchodilator FEV-1 was 3.28 percent predicted, and FEV-1/FVC was 80 percent.  Post-bronchodilator FEV-1 was 3.70 percent predicted, and FEV-1/FVC was 84 percent.  The examiner stated that the FEV-1/FVC most accurately reflected the Veteran's level of disability.

Based on the preponderance of the evidence, the Board finds that the criteria are not met to assign an initial rating in excess of 10 percent for his service-connected exercise-induced asthma.

The evidence does not reflect PFT measurements of FEV-1 lower than 71 percent or FEV-1/FVC of less than 71 percent.  The Board notes the January 2016 FEV-1 readings of 3.70 percent predicted.  However, the examiner specifically stated that the FEV-1/FVC, rather than the FEV-1 most accurately reflected the Veteran's level of disability.  Additionally, the Veteran did not require daily inhalational or oral bronchodilator therapy at any point in time, nor did he require inhalational anti-inflammatory medication.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable, and the claim for an initial rating in excess of 10 percent for exercise-induced asthma must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B.  Tension Headaches

The Veteran's tension headaches is currently rated as noncompensable, effective January 8, 2016, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is applied for less frequent attacks.

A June 2014 VA treatment record reflects that the Veteran had no headaches.

A January 2016 VA examination report reflects a diagnosis of tension headaches since 1996.  The Veteran reported headaches about twice a week, which resolved with over-the-counter Motrin and abated after about an hour.  The examiner found the Veteran to have headache pain on both sides of the head, which lasted less than a day.  He did not have any characteristic prostrating attacks.

A June 2016 VA treatment record reflects that the Veteran reported constant headache for three days, with a severity of 3 or 4 on a scale of 10.  It was in the back half of the head, was worse in the morning, was not affected by light, and was relieved in part by over-the-counter ibuprofen.

Based on all of the evidence of record, the Board finds that the level of the Veteran's disability most closely approximates the currently assigned noncompensable evaluation under Diagnostic Code 8100, as the evidence of record does not demonstrate that the Veteran suffers from prostrating headaches, criteria necessary for a compensable rating.  In fact, the evidence reflects that the Veteran reported no headaches in June 2014 and was found to have no prostrating attacks in January 2016.  Additionally, even when the Veteran complained of a headache for three days in June 2016, he described the severity as only a 3 or 4 on a scale of 10, and reported partial relief with over-the-counter medication and that he was not affected by light.

As the criterion of migraines with characteristic prostrating attacks averaging one in two months over the last several months is not met or approximated, the Board concludes that a compensable initial rating is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

C.  Hypertension

The Veteran's hypertension is currently rated as noncompensable under Diagnostic Code 7101.  38 C.F.R. § 4.104.

Under Diagnostic Code 7101, a 10 percent disability rating is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 mmHg or more, systolic pressure predominantly 160 mmHg or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mmHg or more who requires continuous medication for control.  A 20 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 mmHg or more, or systolic pressure predominantly 200 mmHg or more.  A 40 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 mmHg or more.  A maximum schedular 60 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 mmHg or more.

Note (1) indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg, or greater with a diastolic blood pressure of less than 90 mmHg.  Note (2) advises raters to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) directs raters to rate hypertension separately from hypertensive heart disease and other types of heart disease.

Turning now to the relevant evidence of record, the Veteran's VA treatment records from October 2015 to August 2016 reflect blood pressure readings of 138/89, 145/89, 158/95, 146/92, 175/114, 155/95, 146/92, and 120/84.  His blood pressure reading during a January 2016 VA heart examination was 130/80.

An August 2016 VA examination report reflects a diagnosis of hypertension requiring continuous medication but with no history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner noted blood pressure readings of 146/92 in June 2016, 155/95 in July 2016, and 120/84 in August 2016.

Based on all evidence of record, both lay and medical, the Board finds that the criteria for a compensable rating for hypertension are not met.  In that regard, the Board acknowledges that the Veteran has required medications taken continuously to control his hypertension as of June 2016.  Moreover, the Board notes that in July 2016, the Veteran reported blood pressure readings of 175/114, which would warrant a 10 percent disability rating.  However, the rating criteria are based on predominant diastolic and systolic pressures, and the evidence demonstrates that the Veteran's diastolic pressure readings are predominantly under 100, and that his systolic pressure readings are predominantly under 160.  In fact, the July 2016 reading is the only instance where the levels exceeded 100 (diastolic) and 160 (systolic), and they were based on his own home blood pressure readings.  Thus, although his hypertension requires that he continuously take medicine to control his disability, the evidence of record does not show that his hypertension is (or has historically been) predominantly manifested by diastolic pressure that is 100 mmHg or more, or systolic pressure that is predominantly 160 mmHg or more.

Based on the foregoing, the Board finds that the preponderance of the evidence is against granting a compensable rating for the Veteran's hypertension.  Accordingly, a compensable disability rating for hypertension is not warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

D.  Extraschedular Rating

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected exercise-induced asthma, tension headaches, and hypertension, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).




III.  Earlier Effective Date Claims

The Veteran disagrees with the assigned effective date of January 8, 2016, for the awards of service connection for both exercise-induced asthma and tension headaches.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With specific regard to direct service connection claims, the effective date is the day following separation from active service or the date entitlement arose if the claim was received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(2)(i).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56   (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58. 

The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000). "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528). The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).
The Veteran in this case served on active duty from January 1986 to January 1996.  He submitted his claim for service connection for a respiratory disorder (bronchospasm) more than one year after service separation, specifically on February 23, 2011.  Additionally, he submitted a claim for service connection for tension headaches on April 10, 2014. 
The February 2016 rating decision granted service connection for exercise-induced asthma (respiratory condition also claimed as bronchospasm) and for tension headaches, and assigned the effective date consistent with the date of the VA examination.  The RO determined the date of the January 8, 2016, VA examination to be the effective date, as that was when a diagnosis and nexus to service was established.  However, the January 2016 VA examiner opined that the Veteran's exercise-induced asthma most likely developed during service, and that the Veteran's tension headaches most likely were caused by or incurred during service due to the stress of military service.  Additionally, he noted diagnoses of asthma as of 1992 and of tension headaches as of 1996, both during active duty service.

Accordingly, the Board finds that earlier effective dates are warranted.  The appropriate effective date for the award of service connection for exercise-induced asthma is the date of the claim (February 23, 2011), which is later than the date entitlement arose in 1992.  Additionally, the appropriate effective date for the award of service connection for tension headaches is the date of the claim (April 10, 2014), which is later than the date entitlement arose in 1996.  The proper effective date cannot be earlier than the receipt of the original claims for service connection.

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected exercise-induced asthma is denied.

Entitlement to a compensable initial rating for service-connected tension headaches is denied.

Entitlement to a compensable disability rating for service-connected hypertension is denied.

Entitlement to an effective date of February 23, 2011, for the award of service connection for exercise-induced asthma is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to an effective date of April 10, 2014, for the award of service connection for tension headaches is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to afford the Veteran an additional VA compensation examination of the heart.   

The record reflects that the RO denied service connection for a heart disorder in a December 2011 rating decision, and an August 2014 Statement of the Case continued to deny service connection based on no current disability on direct and secondary bases.  In September 2015, the Board remanded the issue of entitlement to service connection for a heart disorder, to include as due to an undiagnosed illness and as secondary to the service-connected hypertension.  An April 2016 Supplemental Statement of the Case (SSOC) continued to deny service connection on the basis of there being no current disability.

Nonetheless, prior medical evidence shows signs that may indicative of heart disease.  In this regard, the Board notes that a November 2002 Gulf War VA examination addendum notes that chest x-rays showed evidence of cardiomegaly, and that a February 2011 VA treatment record reflects tachycardia.  However, more recently, the January 2016 VA examination report did not address the prior notations of cardiomegaly and tachycardia, but rather indicated that the Veteran did not report any cardiac-related symptoms and that the treatment records reflected no heart-related diagnoses.  Moreover, as the Veteran was found to have no current disability, the examiner stated that the claim as an undiagnosed illness was moot.  However, the Board finds the January 2016 VA examination to be inadequate as it did not address whether cardiomegaly and/or tachycardia are currently shown, and if so, whether they are due to a clinically known diagnosis or an undiagnosed illness.

Furthermore, the issue of entitlement to a TDIU has not yet been developed or adjudicated by the RO.  The Veteran has not been provided notice compliant with the VCAA with respect to this claim and has not provided a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He is also entitled to RO adjudication of the issue prior to any determination on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed heart disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*November 2002 Gulf War VA examination addendum with chest x-rays showing cardiomegaly.

*February 2011 VA treatment record reflecting tachycardia.

*January 2016 VA examination report and opinion.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

a)  Indicate all heart disabilities currently shown (excluding service-connected hypertension), as well as any cardiac signs and symptoms.  

In particular, please comment on the past presence of cardiomegaly and tachycardia and then indicate whether those signs are still present, and if so, whether each is attributable to a clinically known diagnosis, aside from service-connected hypertension. 

b)  For any heart disability currently shown, provide an opinion as to it had its onset during active service or is otherwise related to it.

c)  For any heart disability currently shown, provide an opinion as to whether it was proximately due to, or aggravated by the Veteran's service-connected hypertension.

d)  If the Veteran has any cardiac signs or symptomatology that are NOT attributable to a known clinical diagnosis, provide an opinion as to whether as to whether those signs or symptoms are due to an undiagnosed illness or medically-unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  

If so, the examiner should also comment on the severity of symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  Send the Veteran the appropriate notice as to how to substantiate a request for a TDIU, and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.

4.  After conducting all other development deemed necessary, readjudicate the service connection claim for a heart disorder and adjudicate the claim of entitlement to TDIU, to include the question of whether referral for an extraschedular TDIU is warranted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


